Title: From Benjamin Franklin to John Adams, 17 December 1781
From: Franklin, Benjamin
To: Adams, John


Sir,
Passy, Dec. 17. 1781
I have received the Packet, containing the Correspondence relating to the Goods. I suppose that Mr Barclay is there before this time, and the Affair in a way of Accommodation. Young Mr Neufville is here; but I have thought it best not to give him as yet any Hopes of my Paying the Bills unless the Goods are delivered. I shall write fully by next Post. This serves chiefly to acquaint you that I will endeavour to pay the Bills that have been presented to you, drawn on Mr Laurens. But you terrify me, by acquainting me that there are yet a great Number behind. It is hard that I never had any Information sent me of the Sums drawn, a Line of Order to pay, nor a Syllable of Approbation for having paid any of the Bills drawn on Mr Laurens Mr Jay or yourself. As yet I do not see that I can go any farther, and therefore can engage for no more than you have mention’d. With great Esteem, I have the honour to be Sir, Your Excellency’s most obedient and most humble Servant
B Franklin
